Citation Nr: 9902620	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis 
secondary to service-connected right knee injury.

2.  Entitlement to an increased rating for right total knee 
replacement for residuals of right knee injury with post 
traumatic arthritis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran contends that he initially injured his low back 
in service.  In addition, he notes that he is service-
connected for a right knee disability and feels that his 
lower back has been re-traumatized by walking with a limp for 
years.  
See VA Form 9, dated in July 1996.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  However, service connection may also be granted 
for nonservice-connected disability when aggravation of a 
veterans nonservice-connected condition is proximately due 
to or the result of a service-connected condition, with 
compensation being paid for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

In Allen v. Brown, 7 Vet.App. 439 (1995), the United States 
Court of Veterans Appeals (Court) held that a veteran is 
entitled to service connection for an increment in severity 
of a nonservice-connected disability attributable to a 
service-connected disability.  Accordingly, the RO must 
review the veterans claim in light of the recent Court 
decision and determine whether there has been any increment 
in severity of his nonservice-connected disability which can 
be attributed to his right knee disability.  

Regarding the increased rating claim, the record shows that 
the veterans right knee was most recently examined by the VA 
in July 1998.  In reviewing the 1998 examination report, the 
Board notes that the examiner did not set forth complete 
range of motion measurements of the veterans right knee.  
Specifically, range of motion of knee extension was not 
provided.  In that regard, 38 C.F.R. § 4.2 provides that the 
rating board must return an examination report if it does not 
contain sufficient detail. 

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for low back 
problems since service and his service-
connected right knee disability in recent 
years.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of his nonservice-connected low 
back disability and to determine the 
current severity of his service-connected 
right knee disability.  All indicated 
tests, studies and X-rays should be 
performed.  The report should set forth 
all objective findings regarding the 
disabilities, including complete range of 
motion measurements for the low back and 
left knee.  Specifically, the examiner 
should state, in degrees, the veterans 
right knee flexion and extension.  
Regarding the low back, the examiner 
should express an opinion as to whether 
it is more likely than not that any low 
back disability was caused by the 
service-connected right knee disability.  
If the examiner concludes that there is 
no causal connection, it should be 
indicated whether there has been any 
aggravation of the low back disability as 
a result of the service-connected right 
knee disability, and if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  Regarding 
the right knee, the examiner should 
indicate whether the total knee 
replacement is productive of chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.  The examiner should comment 
on the existence of any functional loss 
due to pain, or weakened movement, excess 
fatigability, incoordination, or pain on 
movement of the veterans right knee.  
The complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issue of 
secondary service connection for a low 
back disability.  The RO should also 
readjudicate the veterans claim for an 
increased rating for right knee 
disability.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§  4.40, 
4.45 and 4.59.  [DeLuca].  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
